United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-11130
                        Conference Calendar



ADOLFO MORENO-RIOS,

                                    Petitioner-Appellant,

versus

L.E. FLEMING, Warden,

                                    Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-793-A
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Adolfo Moreno-Rios, federal prisoner # 71268-079, filed a

28 U.S.C. § 2241 petition in the district court.   In his

petition, Moreno-Rios attacked his underlying conviction for

drug-related offenses on the grounds of double jeopardy, actual

innocence, mental incompetency, and ineffective assistance of

counsel.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11130
                                  -2-

     Moreno-Rios has failed to address the district court’s

determination that his claims are subject to the rules of

28 U.S.C. § 2255 and that Moreno-Rios has not been granted

leave to file a second or successive 28 U.S.C. § 2255 motion.

Moreno-Rios has therefore waived argument on these issues.     See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     This appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).   It is

therefore dismissed.     5TH CIR. R. 42.2.

     APPEAL DISMISSED.